Citation Nr: 0218178	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-13 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for the 
service-connected carpal tunnel syndrome of the right 
wrist.  

2.  Entitlement to a rating higher than 10 percent for the 
service-connected carpal tunnel syndrome of the left 
wrist.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel  




INTRODUCTION

The veteran had active service from February 1974 to 
February 1977.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision of the RO.  

The Board remanded the case to the RO for additional 
development of the record in November 2000.  



REMAND

A careful review of the service medical records shows that 
the veteran underwent a bilateral carpal tunnel syndrome 
release operation while stationed in Korea in 1977.  

In May 2001, the veteran specifically requested a copy of 
his service medical records pertaining to this operation.  
While the service medical records in the claims folder 
refer to the veteran's operation in Korea, no hospital 
clinical records have been associated with the claims 
folder.  

Under the circumstances, the RO should make an attempt to 
obtain hospital clinical records of the veteran's 
operation in service, which may be pertinent to his claims 
for an increased evaluation for his service-connected 
disabilities.  See Veterans Benefits Administration Manual 
M21-1, Part III, para. 4.22.  

Likewise, in the prior remand, the Board requested that a 
VA examiner fully evaluate the veteran's current level of 
disability, as well as determine which nerves were 
involved, taking into consideration all relevant 
Diagnostic Codes.  

The report of VA examination in January 2002 and its 
supplemental report do not adequately reflect whether any 
incomplete paralysis should be characterized as mild, 
moderate, moderately severe or severe, as deemed necessary 
for evaluation of the service-connected carpal tunnel 
syndrome of each wrist.  

The United States Court of Veterans Appeals has held that 
a remand by the Court or the Board confers on the veteran, 
as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  

In that case, the Court held that the Board erred in 
failing to return a VA examination report as inadequate 
where the orders in a prior Board remand were not met.  

Under the circumstances, the RO should schedule the 
veteran for another VA examination to determine the 
current severity of his service-connected carpal tunnel 
syndrome of each wrist.  

On further review of the veteran's claims folder, the 
Board notes that the veteran requested a hearing at the RO 
in June 1999.  A later VA Form 9, received in July 1999, 
indicated he did not want a hearing at the Board.  
However, it is not clear that the veteran has withdrawn 
his request for a hearing at the RO.  

In view of the above, the case is REMANDED to the RO for 
the following actions:

1.  The RO should send a request to the 
National Personnel Records Center 
(NPRC) for hospital clinical records 
(1977) in Seoul, Korea, concerning the 
veteran's bilateral carpal tunnel 
syndrome release operation.  A copy of 
the veteran's separation document 
should be sent with this request.  

2.  The RO should again schedule the 
veteran for a VA examination to 
determine the current severity of the 
service-connected carpal tunnel 
syndrome of each wrist.  All indicated 
tests must be conducted.  The claims 
folder should be made available to the 
examiner for review in connection with 
his evaluation.  The examiner should 
elicit from the veteran and record a 
full medical history in this regard.  
The examiner in this regard should 
identify and characterize the level of 
any impairment to motor function, 
trophic changes, sensory disturbances, 
loss of reflexes, and pain or muscle 
atrophy associated with the disability.  
The examiner should then indicate 
whether any incomplete paralysis is 
characterized as mild, moderate, 
moderately severe or severe.  A 
complete rationale for each opinion 
expressed must be provided.  

3.  The RO then should take appropriate 
steps to contact the veteran in order 
to clarify whether he still wishes to 
appear for a personal hearing at the 
local office.  If so, the veteran 
should be scheduled for a hearing in an 
expeditious manner.  

4.  The RO should ensure that the new 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  

5.  Following completion of the 
development requested hereinabove, the 
RO should review the veteran's claims.  
If any benefit sought on appeal remains 
denied, the RO should provide the 
veteran and his representative with a 
Supplemental Statement of the Case and 
afford them with an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate review.  

By this REMAND, the Board intimates no opinion, either 
legal or factual, as to any final determination warranted 
in this case.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2001).  


